       Case 2:20-cr-00125-KJM Document 29 Filed 08/02/21 Page 1 of 2



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     ERIC DANIEL HANCOCK
7
8                            IN THE UNITED STATES DISTRICT COURT
9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                   Case No. 2:20-CR-0125 KJM
13                     Plaintiff,
                                                 STIPULATION AND ORDER (PROPOSED)
14           v.                                  MODIFYING RELEASE CONDITIONS
15   ERIC DANIEL HANCOCK,
                                                 JUDGE:      Hon. Jeremy D. Peterson
16                     Defendant.
17
18
19           IT IS HEREBY STIPULATED by plaintiff, United States of America, and defendant,

20   Eric Daniel Hancock, that the special conditions of pretrial release ordered on December 8, 2020

21   (doc. 15) may be modified to delete special condition 11 requiring drug and alcohol testing.

22   /////

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////

                                                                       U.S. v. Hancock, 2:20-CR-0125 KJM
       Case 2:20-cr-00125-KJM Document 29 Filed 08/02/21 Page 2 of 2


            Pretrial Services Officer Alicia Mirgain contacted the parties on July 22, 2021, and
1
2    recommended this modification in light of Mr. Hancock’s history of compliance. She later

3    advised that his clinician (whom he will continue seeing) has seen no signs or report of drug use.
4    The defense requests that this modification be made and the government does not object.
5
                                                   Respectfully submitted,
6
7                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
8
9    Dated: July 29, 2021                          /s/ T. Zindel
10                                                 TIMOTHY ZINDEL
                                                   Assistant Federal Defender
11                                                 Attorney for Eric Daniel Hancock

12                                                 PHILLIP A. TALBERT
                                                   Acting United States Attorney
13
14
     Dated: July 29, 2021                          /s/ T. Zindel for J. Conolly
15                                                 JAMES CONOLLY
                                                   Assistant U.S. Attorney
16                                                 Attorney for Plaintiff
17
18
19
                                                 ORDER
20
21
            Special condition 11 of pretrial release requiring drug testing is deleted.
22
            IT IS SO ORDERED.
23
24   Dated: July 30, 2021                          ____________________________
                                                   HON. JEREMY D. PETERSON
25                                                 United States Magistrate Judge
26
27
28
                                                                         U.S. v. Hancock, 2:20-CR-0125 KJM
